Exhibit 10.2

CONFIDENTIAL

SETTLEMENT AGREEMENT

AND MUTUAL RELEASES

I. PARTIES

This Settlement Agreement (this “Agreement”), dated as of the Effective Date (as
defined below), is entered into by and among the United States of America,
acting through the United States Department of Justice, on behalf of the Office
of Inspector General (“OIG-HHS”) of the Department of Health and Human Services
(“HHS”), the Office of Personnel Management (“OPM”) (collectively the “United
States”); defendant Medco Health Solutions, Inc. (“Medco”); and relator Karl S.
Schumann (the “Relator”) through his authorized representatives. (The United
States, Medco, and Relator are each referred to herein as a “Party” and are
collectively referred to as the “Parties.”)

II. PREAMBLE

As a preamble to this Agreement, the Parties recite the following:

A. Medco is a pharmaceutical services company that administers pharmacy benefit
management (“PBM”) services for health plans and employers, including
governmental employers. Medco operates mail order pharmacies and call centers
licensed by states and other political subdivisions, and employs pharmacists
subject to state licensing requirements. Medco provides mail order prescriptions
and related benefit services for federal employees and retirees and their
dependents and other federal beneficiaries, pursuant to contracts with federal
health programs, including the Federal Employees Health Benefits Program, a
federally-funded health care program providing health insurance to federal
employees, retirees and their families (“FEHBP”), TRICARE (formerly CHAMPUS),
and Medicare + Choice Plans. Medco is a Delaware Limited Liability Corporation
with its principal executive offices located at 100 Parsons Pond Drive, Franklin
Lakes, New Jersey 07417. Medco is the corporate successor of Merck-Medco Managed
Care, L,L.C., and operates or has operated prescription drug mail order
pharmacies under the names of wholly-owned subsidiaries including Merck-Medco
Managed Care of California, Inc., Merck-Medco Rx Services of Florida No. 2,
L.L.C., Merck-Medco Rx Services of Florida, L.L.C., Merck-Medco Rx Services of
Massachusetts, L.L.C., Merck-Medco Rx Services of

 

Schumann      



--------------------------------------------------------------------------------

Nevada, Inc., Merck-Medco Rx Services of New Jersey, L.L.C., Merck-Medco Rx
Services of New York, L.L.C., Merck-Medco Rx Service of Ohio, Ltd., Merck-Medco
Rx Services of Ohio No. 2, Ltd., Merck-Medco Rx Services of Oklahoma, L.L.C.,
Merck-Medco Rx Services of Pennsylvania, L.L.C., Merck-Medco Rx Services of
Texas, L.L.C., Merck-Medco Rx Services of Virginia , L.L.C., and Merck-Medco Rx
Services of Washington, Inc. For purposes of this Agreement, unless the context
clearly requires otherwise, the term “Medco” shall be deemed to include Medco
Health Solutions, Inc., and its past and present parents, subsidiaries,
predecessors and successors and each of the assigns of any of the foregoing.

B. Relator Schumann is a registered pharmacist and was a former Vice President
of Pharmaceutical Contracting of Defendant Medco from December 1999 through
January 2003. Relator Schumann currently resides in the State of New Jersey. On
September 26, 2003, Relator filed a qui tam action in the United States District
Court for the Eastern District of Pennsylvania captioned United States ex rel.
Schumann v. Medco. Relator filed his First Amended Complaint on November 9,
2005. Relator filed his Motion for Leave to Amend the First Amended Complaint
and for Extension of Seal and Second Amended Complaint on or about April 12,
2006. The Complaint and the First Amended Complaint shall be referred to
hereinafter as “the Civil Action.”

C. The United States contends that Medco submitted or caused to be submitted
claims for payment, pursuant to the Federal Employees Health Benefits Program, 5
U.S.C. § 8901 -8914, and the TRICARE Program (formerly known as CHAMPUS), 10
U.S.C. § 1071-1110, to the following government-funded health care programs or
plans: the Blue Cross Blue Shield Association (“BCBSA”) under Contract No. CS
1039 (often referred to as the Federal Employees Program (“FEP”) or the Service
Benefit Plan (“SBP”)), the Government Employees Hospital Association, Inc.
(“GEHA”), the National Association of Letter Carriers (“NALC”), the American
Postal Workers Union (“APWU”), the Special Agents Mutual Benefit Association
(“ISAMBAH”), the Department of Defense’s National Mail-Order Pharmacy (“NMOP”),
the American Foreign Service (“AFS”), the National Alliance of Postal Federal
Employees (“NAPFE”), and the Tennessee Valley Authority. The foregoing shall be
collectively referred to in this Agreement as the “Federal Plans.” Medco’s prime
contracts and subcontracts with the Federal Plans are hereinafter referred to,
singly and collectively, unless otherwise noted, as the “Federal Plan
Contracts.”

 

Schumann    2   



--------------------------------------------------------------------------------

D. The United States contends that it has certain civil and administrative
claims against Medco (1) for alleged solicitation of, and receipt of, payments
from certain companies and their predecessors, successors, subsidiaries or
affiliates, (2) for allegedly knowingly submitting or causing to be submitted to
the United States, false claims and/or false records and statements in support
of false claims in connection with such payments, and (3) for other alleged
related conduct, as described in the following subclauses (i) through
(xxii) below and, as applicable, during the time periods specified by those
subclauses (hereinafter the “Covered Conduct”):

i. All allegations contained in the Civil Action;

ii. Payments for RationalMed services provided to Highmark Blue Cross Blue
Shield at any time during the period January 1, 2001 to October 1, 2005;

iii. Payments by Salix Pharmaceuticals to Medco in connection with the promotion
of Colazal to Highmark Blue Cross Blue Shield between 2002 and December 31,
2004;

iv. Payments for RationalMed services provided to Highmark Blue Cross Blue
Shield in connection with the brand name drug Colazal from January 1, 2001 to
October 1, 2005;

v. Payments to Medco by DuPont Pharmaceuticals Company in connection with the
promotion of Coumadin between 1996 and October 1, 2005;

vi. Payments and agreements to pay Medco by Bristol Myers-Squibb in connection
with the promotion of Coumadin between 2001 and October 1, 2005;

vii. Discounts, payments and agreements to pay Medco by Smith-Kline Beecham,
PLC, and its successor, Glaxo SmithKline, in connection with the promotion of
Zantac between 1996 and December 31, 2004;

viii. The price charged to Medco by the manufacturer, including discounts, for
the brand name drug Zantac in connection with Medco’s mail order pharmacy
business at any time during the period June 1, 1996 to October 1, 2005;

 

Schumann    3   



--------------------------------------------------------------------------------

ix. Payments and agreements to pay Medco by Schering-Plough between 2000 and
December 31, 2004 in connection with the promotion of Rebetron;

x. Payments and agreements to pay Medco by Pfizer between 2000 and December 31,
2004 in connection with the promotion of Lipitor;

xi. Payments and agreements to pay Medco by Boehringer Ingelheim Corporation.
between 2000 and December 31, 2004 in connection with the promotion of Atrovent
and Combivent;

xii. Payments and agreements to pay Medco by Wyeth Ayerst, Inc. between 1997 and
December 31, 2004 in connection with the joint venture, Innovative Health
Solutions, and any other disease management program or alliance;

xiii. Payments and agreements by Astra-Zeneca LP to pay Medco, or to pay
Highmark Blue Cross Blue Shield by and through Medco, in connection with the
promotion of Nexium, Prilosec and Prevacid to Highmark Blue Cross Blue Shield
between 1999 and October 1, 2005;

xiv. Payments and agreements to pay Medco, or to pay Highmark Blue Cross Blue
Shield by and through Medco, from pharmaceutical manufacturers in connection
with RationalMed services provided by Medco to Highmark Blue Cross Blue Shield
between 2001 and October 1, 2005;

xv. Payments and agreements to pay Medco, or to pay Highmark Blue Cross Blue
Shield by and through Medco, by Bristol-Myers Squibb in connection with the
promotion of Pravachol to Highmark Blue Cross Blue Shield between 1999 through
October 1, 2005;

xvi. Payments and agreements to pay Medco, or to pay Highmark Blue Cross Blue
Shield by and through Medco, by Merck & Co. in connection with the promotion of
Vioxx to Highmark Blue Cross Blue Shield between 1999 and October 1, 2005;

xvii. Payments and agreements to pay Highmark Blue Cross Blue Shield by Medco in
connection with Coumadin, Zantac, Rebetron, Lipitor, Nexium, Prevacid, Prilosec,
Celebrex, Pravachol, Vioxx, Colazal, and Protonix between 1996 and October 1,
2005;

 

Schumann    4   



--------------------------------------------------------------------------------

xviii. Payments and agreements to pay Highmark Blue Cross Blue Shield by Medco
in connection with any grant, product, service, sponsorship, contribution or
subsidy between 2000 and October 1, 2005;

xix. Any liability Medco may have, based upon any of its conduct before
October 1, 2005, for any submission of false statements or claims relating to
best price determination by any of the pharmaceutical manufacturers identified
subclauses (i) through (xviii) above based on pricing to Highmark;

xx. Medco’s preparation or submission of documents in support of any false
claims covered by subclauses (i) through (xviii) above to the extent such
documents were produced through October 1, 2005;

xxi. Medco’s preparation or submission of documents in order to avoid or reduce
a liability to the United States resulting from the conduct described in
subclauses (i) through (xx) above to the extent such documents were produced
through October 1, 2005; and

xxii. Any claims arising from or relating to any on-line calculation of lowest
price after all rebates and remuneration relating to any of above enumerated
drugs at any time during the period January 1, 2000 through October 1, 2005
based on pricing to Highmark.

The Covered Conduct relates only to the conduct of Medco and excludes any
conduct of any other person or entity, including pharmaceutical manufacturers
and their agents.

E. This Agreement is made in compromise of disputed claims. It is neither an
admission of liability by Medco nor a concession by the United States that its
claims are not well founded. Medco expressly denies the allegations of the
United States and the Relator as set forth herein and in the Civil Action and
denies that it has engaged in any wrongful conduct relating to the Covered
Conduct. Neither this Agreement, its execution, or the performance of any
obligations under it, including any payments, nor the fact of the settlement, is
intended to be, or shall be understood as, an admission of liability or
wrongdoing, or other expression

 

Schumann    5   



--------------------------------------------------------------------------------

reflecting upon the merits of the dispute by Medco. Further, nothing contained
in this Agreement shall be interpreted or construed as an agreement or
acknowledgment by Medco as to whether any pharmaceutical manufacturer, customer,
or other entity which has, or previously has had, a contract with Medco has at
any time engaged in any of the conduct alleged as wrongful in this Agreement or
in the Civil Action.

To avoid the delay, uncertainty, inconvenience, and expense of litigation of the
above claims, the Parties reach a full and final settlement of all claims
pursuant to the Terms and Conditions below.

III. TERMS AND CONDITIONS

1. In consideration for the promises and agreements of the Parties as set forth
herein, Medco agrees to pay to the United States $9,500,000.00 (the “Settlement
Amount”) plus interest as described in the letter from Medco to the United
States dated October 3, 2006 (the “Interest Letter”). The Settlement Amount
shall constitute a debt immediately due and owing on the Effective Date (as
defined in Paragraph 31 below) of this Agreement. Medco agrees to pay the full
Settlement Amount to the United States by electronic funds transfer pursuant to
written instructions to be provided by the United States Attorney’s Office for
the Eastern District of Pennsylvania. Medco agrees to make this electronic funds
transfer within fourteen (14) calendar days of the Effective Date of this
Agreement.

2. Subject to the exceptions set forth in Paragraph 7 below, and in
consideration of the obligations of Medco set forth in this Agreement,
conditioned upon Medco’s full and timely payment of the Settlement Amount, the
United States (on behalf of itself, its officers, agents, agencies, and
departments), releases Medco and each of its past and present officers,
directors, employees, attorneys, insurers, and assigns of any of the foregoing
(each a “Medco Released Party” and, collectively, the “Medco Released Parties”)
from any civil or administrative monetary claim that the United States has or
may have had for the Covered Conduct under the False Claims Act, 31 U.S.C. §
3729-3733; the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a; the Program
Fraud Civil Remedies Act, 31 U.S.C. § 3801-381 2; the Public Contract
Anti-Kickback Act, 41 U.S.C. § 51, et seq.; any and all common law causes of
action for fraud, unjust enrichment, payment by mistake, or breach of contract;
and any civil monetary claim arising under the aforementioned statutes and
common law theories based on a violation of the Federal health care program
anti-kickback statute, 42 U.S.C. § 1320a-7b(b).

 

Schumann    6   



--------------------------------------------------------------------------------

3. Subject to the exceptions set forth in Paragraph 7 below, in consideration of
the obligations of Medco set forth in this Agreement, conditioned upon Medco’s
full and timely payment of the Settlement Amount, the Relator, for himself and
for his respective heirs, successors, attorneys, agents, representatives, and
assigns (collectively, the “Relator Releasors”), releases and forever discharges
Medco and each other Medco Released Party from any claim the United States ever
had, has or may have had relating to the Covered Conduct and all allegations
contained in the Second Amended Complaint filed on or about April 12, 2006,
including any civil monetary claim based on or under the False Claims Act, 31
U.S.C. § 3729-3733, and all state analogues thereto.

4. In consideration of the obligations of Medco set forth in this Agreement and
the Corporate Integrity Agreement entered into by and between Medco, the Office
of Inspector General of OPM (“OlG-OPM”) and OIG-HHS (the “CIA”), conditioned
upon Medco’s full and timely payment of the Settlement Amount, OIG-HHS agrees to
release and refrain from instituting, directing or maintaining any
administrative action seeking exclusion from the Medicare, Medicaid, and any
other Federal health care programs (as defined in 42 U.S.C. § 1320a-7b(f)) under
42 U.S.C. § 1320a-7a (Civil Monetary Penalties Law), or 42 U.S.C. §
1320a-7(b)(7) (permissive exclusion for fraud, kickbacks, and other prohibited
activities), for the Covered Conduct against Medco, except as expressly reserved
in Paragraph 7 below, and as reserved in this Paragraph. The OIG-HHS expressly
reserves all rights to comply with any statutory obligations to exclude any
Medco Released Party from Medicare, Medicaid, and other Federal health care
programs under 42 U.S.C. § 1320a-7(a) (mandatory exclusion) based upon the
Covered Conduct. Nothing in this Paragraph precludes the OIG-HHS from taking
action against entities or persons, or for conduct and practices, for which
claims have been reserved in Paragraph 7 below.

5. In consideration of the obligations of Medco set forth in this Agreement,
conditioned upon Medco’s full and timely payment of the Settlement Amount, TMA
agrees to release and refrain from instituting, directing or maintaining any
administrative action seeking exclusion from the TRICARE Program for the Covered
Conduct against Medco or any other Medco Released Party under 32 C.F.R. § 199.9,
except as reserved in Paragraph 7 below and as reserved in this Paragraph. TMA
expressly reserves authority to exclude any Medco Released Party from the
TRICARE Program under 32 C.F.R. § 199.9(f(1)(i)(A), (f(1)(i)(B), and (f(1)(iii)
relating

 

Schumann    7   



--------------------------------------------------------------------------------

to the Covered Conduct. Nothing in this Paragraph precludes TMA or the TRICARE
Program from taking action against entities or persons, or for conduct and
practices, for which claims have been reserved in Paragraph 7 below.

6. In consideration of the obligations of Medco set forth in this Agreement,
conditioned upon Medco’s full and timely payment of the Settlement Amount, OPM
agrees to release and refrain from instituting, directing or maintaining any
administrative action seeking exclusion from the FEHBP against Medco or any
other Medco Released Party under 5 U.S.C. § 8902a or 5 C.F.R. Part 970, relating
to the Covered Conduct, except as reserved in Paragraph 7 below, and as reserved
in this Paragraph. OPM expressly reserves all rights to comply with any
statutory obligations to debar any Medco Released Party from the FEHBP under 5
U.S.C. § 8902a(b) (mandatory debarment) relating to the Covered Conduct. Nothing
in this Paragraph precludes OPM from taking action against entities or persons,
or for conduct and practices, for which claims have been reserved in Paragraph 7
below.

7. Notwithstanding any term of this Agreement, specifically reserved and
excluded from the scope and terms of this Agreement as to any entity or person
(including Medco and Relator) are the following claims of the United States:

a. Any civil, criminal, or administrative liability arising under Title 26, U.S.
Code (Internal Revenue Code);

b. Any criminal liability;

c. Except as explicitly stated in this Agreement, any administrative liability,
including mandatory exclusion from Federal health care programs;

d. Any liability to the United States (or its agencies) for any conduct other
than the Covered Conduct;

e. Any liability of any individuals or entities not specifically and expressly
released by this Agreement, including drug manufacturers arid clients and
customers of Medco;

f. Any liability based upon such obligations as are created by this Agreement;

g. Any liability based upon obligations created by the Consent Order of Court
for Permanent Injunction consented to by Medco and the United States, acting
through the United States Department of Justice, on or about April 26, 2004 and
entered by the Clerk of Court on May 20, 2004 (the “2004 Consent Order”);

 

Schumann    8   



--------------------------------------------------------------------------------

h. Any express or implied warranty claims or other liability for defective or
deficient products and services provided by Medco;

i. Any liability based on a failure to deliver items or services due; and

j. Any administrative liability against individuals, including current and
former directors, officers, and employees of Medco.

8. Relator, for himself and for his heirs, successors, attorneys, agents,
representatives and assignees, agrees not to object to this Agreement or to the
allocation of proceeds to his claims as set forth in the letter dated June 27,
2006, and agrees and confirms that both this Agreement and those allocations are
“fair, adequate, and reasonable under all the circumstances,” pursuant to 31
U.S.C. § 3730(c)(2)(B). In addition, the Relator, for himself and his heirs,
successors, attorneys, agents, and assigns, agrees not to object to the
Agreement dated as of an even date therefrom, relating to United States ex rel.
George Bradford Hunt and Walter W. Gauger, Relators, and the States of Florida,
California, Illinois, Tennessee, Texas, Michigan, Louisiana, Nevada,
Massachusetts, Virginia. and the District of Columbia v. Merck & Co., Inc.,
Merck-Medco Managed Care, L.L.C., and Medco Health Solutions, Inc., Case
No. 99-CV-2332., and United States of America ex rel. Joseph Piacentile v.
Merck & Co., Inc., and Merck-Medco Managed Care, L.L.C., Case No. 00-CV-737
(“Consolidated Action”), and agrees and confirms that both said Agreement and
the allocations of proceeds thereunder are “fair, adequate, and reasonable under
all the circumstances,” pursuant to 31 U.S.C. § 3730(c)(2)(B). Relator and the
United States have entered into a separate and contemporaneous agreement
(“Relator Share Agreement”) setting forth Relator’s share under 31 U.S.C. §
3730(d). Conditioned upon full and prompt receipt of Relator’s share as set
forth in the Relator Share Agreement, the Relator, for himself and for his
heirs, successors, attorneys, agents, representatives and assignees, in full
settlement of any claims such Relator may have under this Agreement, releases
and forever discharges the United States, its officers, agents, and employees,
from any claims arising from or relating to 31 U.S.C. § 3730, from any claims
arising from the filing of the Civil Action, and from any other claims for a
share of the Settlement Amount,

 

Schumann    9   



--------------------------------------------------------------------------------

that such Relator ever had, has or may have had. This Agreement does not resolve
or in any manner affect any claims the United States has or may have against the
Relator arising under Title 26, U.S. Code (Internal Revenue Code), or any claims
arising under this Agreement.

9. Relator and Medco have entered into a separate agreement (“Relator-Medco
Agreement”) setting forth amounts to be paid to Relator for expenses, attorneys
fees and costs pursuant to 31 U.S.C. § 3730(d). Conditioned upon receipt of the
payment described in the Relator-Medco Agreement, without in any way limiting
the terms of Paragraph 3 above, the Relator, for himself and for his heirs,
successors, attorneys, agents, representatives and assignees releases and
forever discharges the Medco Released Parties from any and all claims that any
such Relator Releasor ever had, has or may have in respect of any liability to
the Relator under 31 U.S.C. § 3730(d) for expenses or attorneys fees and costs.

10. Medco waives and will not assert any defenses that Medco may have to any
criminal prosecution or administrative action relating to the Covered Conduct
not otherwise released pursuant to the terms hereof that may be based in whole
or in part on a contention that, under the Double Jeopardy Clause in the Fifth
Amendment of the Constitution, or under the Excessive Fines Clause in the Eighth
Amendment of the Constitution, this Agreement bars a remedy sought in such
criminal prosecution or administrative action. Nothing in this Paragraph or any
other provision of this Agreement constitutes an agreement by the United States
concerning the characterization of the Settlement Amount for purposes of the
Internal Revenue laws, Title 26 of the United States Code.

11. Medco (the “Medco Releasor”) releases and forever discharges the United
States, its agencies, employees, servants and agents, as well as the Relator and
his heirs, successors, attorneys, agents, representatives and assignees
(collectively, the “Relator Releasees”) from any and all claims that the Medco
Releasor ever had, has or may have relating to the Covered Conduct in the United
States’ and the Relator’s investigation and prosecution thereof.

12. The Settlement Amount shall not be decreased as a result of the denial of
claims for payment now being withheld from payment by any Medicare carrier or
intermediary, TRICARE carrier or payer, FEHBP carrier or payer, or any state
payer, related to the Covered Conduct; and Medco shall not

 

Schumann    10   



--------------------------------------------------------------------------------

resubmit to any Medicare carrier or intermediary, TRICARE carrier or payer,
FEHBP carrier or payer, or any state payer any previously denied claims related
to the Covered Conduct, and shall not appeal any such denials of claims.

13. Medco agrees to the following:

a. Unallowable Costs Defined: All costs (as defined in the Federal Acquisition
Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of the Social
Security Act, 42 U.S.C. §§ 1395-1395hhh and l396-l396y; and the regulations and
official program directives promulgated thereunder) incurred by or on behalf of
Medco, its present or former officers, directors, employees, shareholders, and
agents in connection with the following shall be “unallowable costs” on
government contracts and under the Medicare Program, Medicaid Program, TRICARE
Program, and Federal Employees Health Benefits Program (FEHBP):

i. the matters covered by this Agreement;

ii. the United States’ audit(s) and civil investigation(s) of the matters
covered by this Agreement;

iii. Medco’s investigation, defense, and corrective actions undertaken in
response to the United States’ audit(s) and civil investigation(s) in connection
with the matters covered by this Agreement and implementation of the 2004
Consent Order;

iv. the negotiation and performance of this Agreement;

v. the payment Medco makes to the United States pursuant to this Agreement and
any payments that Medco may make to Relator, including costs and attorneys fees;
and

vi. the negotiation of, and obligations undertaken pursuant to the CIA to:

(a) retain an independent review organization to perform annual reviews as
described in Section III of the CIA; and

(b) prepare and submit reports to the OIG-HHS.

However, nothing in this Paragraph l3.a.(vi) that may apply to the obligations
undertaken pursuant to the CIA affects the status of costs that are not
allowable based on any other authority applicable to Medco, (All costs described
or set forth in this Paragraph l3.a. are hereafter “unallowable costs.”)

 

Schumann    11   



--------------------------------------------------------------------------------

b. Future Treatment of Unallowable Costs: These unallowable costs shall be
separately determined and accounted for by Medco, and Medco shall not charge
such unallowable costs directly or indirectly to any contracts with the United
States or any State Medicaid program, or seek payment for such unallowable costs
through any cost report, cost statement, information statement, or payment
request submitted by Medco or any of its subsidiaries or affiliates to the
Medicare, Medicaid, TRICARE, or FEHBP Programs.

c. Treatment of Unallowable Costs Previously Submitted for Payment: Medco
further agrees that within 90 days of the Effective Date of this Agreement it
will identify to applicable Medicare and TRICARE fiscal intermediaries,
carriers, or contractors, and Medicaid and FEHBP fiscal agents, any unallowable
costs (as defined in this Paragraph) included in payments previously sought from
the United States, or any State Medicaid program, including payments sought in
any cost reports, cost statements, information reports, or payment requests
already submitted by Medco or any of its subsidiaries or affiliates, and shall
request, and agree, that such cost reports, cost statements, information
reports, or payment requests, even if already settled, be adjusted to account
for the effect of the inclusion of the unallowable costs. Medco agrees that the
United States, at a minimum, shall be entitled to recoup from Medco any
overpayment plus applicable interest and penalties as a result of the inclusion
of such unallowable costs on previously-submitted cost reports, information
reports, cost statements, or requests for payment.

Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice or the
affected agencies. The United States reserves its rights to disagree with any
calculations submitted by Medco or any of its subsidiaries or affiliates on the
effect of inclusion of unallowable costs (as defined in this Paragraph) on
Medco’s or any of its subsidiaries’ or affiliates’ cost reports, cost
statements, or information reports.

d. Nothing in this Agreement shall constitute a waiver of the rights of the
United States to audit, examine, or re-examine Medco’s books and records to
determine that no unallowable costs have been claimed in accordance with the
provisions of this Paragraph.

14. Medco agrees to cooperate fully and truthfully with the United States’
investigation, if any,

 

Schumann    12   



--------------------------------------------------------------------------------

of individuals and entities not released in this Agreement. Upon reasonable
notice, Medco shall (a) make reasonable efforts to facilitate access to, and
encourage the cooperation of it directors, officers, and employees for
interviews and testimony, consistent with the rights and privileges of such
individuals, (b) furnish to the United States, upon reasonable request, any
non-privileged documents in its possession, custody or control; and (c) make
commercially reasonable efforts to cause any attorneys, auditors, investment
bankers, or consultants engaged by Medco to furnish to the United States, upon
reasonable request, any non-privileged documents in the possession, custody or
control of any such third party. Medco and the United States will cooperate in
good faith to avoid duplicate production of documents.

15. Medco agrees that it shall not seek payment for any of the monies owed under
this Agreement from any health care beneficiaries or their parents, sponsors,
legally responsible individuals, or third-party payers. Medco waives any causes
of action against these beneficiaries or their parents, sponsors, legally
responsible individuals, or third party payers based upon the claims for payment
covered by this Agreement. Medco waives and shall not seek payment for any of
the health care billings covered by this Agreement from any health care
beneficiaries or their parents, sponsors, legally responsible individuals, or
third party payers based upon the claims defined as Covered Conduct

16. Relator hereby covenants and agrees in respect of himself and all other
Relator Releasors (with the exception of Relator’s counsel Robins, Kaplan,
Miller & Ciresi L.L.P.), on whose behalf he acts hereby that (a) no such Relator
Releasor will file or participate as a class member in any class action against
any of such Relator Releasor’s respective Relator Releasees in respect of any
such released claim in connection with the Covered Conduct (each a “Class
Action”); and (b) if involuntarily included in any such Class Action as a
putative class member each Relator Releasor will opt out upon Medco’s written
request from any such Class Action.

17. Except as expressly set forth in Paragraphs 2, 3, 4, 5, 6, 8, 9 and 11
above, this Agreement is intended to be for the benefit of the Parties only, and
no Party releases, waives or otherwise discharges, and each Party expressly
reserves, any claims such Party may have against any other person or entity.

 

Schumann    13   



--------------------------------------------------------------------------------

18. Nothing in this Agreement shall constitute a waiver of the rights of the
United States set forth in the 2004 Consent Order, nor shall this Agreement in
any way relieve Medco of any of its obligations as set forth in the 2004 Consent
Order. No waiver by any Party hereto of any one or more breaches or defaults by
the other Party in the performance of any of the provisions of this Agreement
shall operate or be construed as a waiver of any future breaches or defaults,
whether of a like or different nature. No failure or delay on the part of any
Party in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. No Party shall be required to give notice
to enforce strict adherence to all terms of this Agreement.

19. Medco warrants that it has reviewed its respective financial situations and
that it currently is solvent within the meaning of 11 U.S.C. §§ 547(b)(3) and
548(a)(1)(B)(ii)(I), and will remain solvent following payment to the United
States of the Settlement Amount. Further, the Parties warrant that, in
evaluating whether to execute this Agreement, they (a) have intended that the
mutual promises, covenants, and obligations set forth constitute a
contemporaneous exchange for new value given to Medco, within the meaning of 11
U.S.C. § 547(c)(1); and (b) conclude that these mutual promises, covenants, and
obligations do, in fact, constitute such a contemporaneous exchange. Further,
the Parties warrant that the mutual promises, covenants, and obligations set
forth herein are intended to and do, in fact, represent a reasonably equivalent
exchange of value that is not intended to hinder, delay, or defraud any entity
that Medco was or became indebted to on or after the date of this transfer,
within the meaning of 11 U.S.C. § 548(a)(1).

20. Except as expressly provided to the contrary in this Agreement and allowed
by law, each Party shall bear its own legal and other costs incurred in
connection with this matter, including the preparation and performance of this
Agreement.

21. Medco represents that this Agreement is freely and voluntarily entered into
without any degree of duress or compulsion whatsoever.

22. Relator Schumann represents that this Agreement is freely and voluntarily
entered into without any degree of duress or compulsion whatsoever.

 

Schumann    14   



--------------------------------------------------------------------------------

23. This Agreement is governed by the laws of the United States. The Parties
agree that the exclusive jurisdiction and venue for any dispute arising between
and among the Parties under this Agreement is the United States District Court
for the Eastern District of Pennsylvania, except that disputes arising under the
CIA shall be resolved exclusively under the dispute resolution provisions in the
CIA.

24. This Agreement, together with the Interest Letter, the CIA, the 2004 Consent
Order, the Relator Share Agreement and the Relator-Medco Agreement, constitutes
the complete agreement between the Parties with respect to the subject matter
hereof and thereof and supersedes all prior oral or written communications
between or among the Parties or any of their affiliates regarding the subject
matter hereof and thereof. This Agreement may not be amended except by written
consent of the Parties, provided, however, that (a) only Medco, OlG-OPM and
OIG-HHS must agree in writing to any modification of the CIA; (b) only the
Relator and the United States must agree in writing to any modification of the
Relator Share Agreement; and (c) only the Relator and Medco must agree in
writing to any modification of the Relator-Medco Agreement.

25. Promptly following the execution of this Agreement the United States will
sign and file a stipulation dismissing with prejudice the Civil Action as to
Medco and any and all allegations pertaining to Medco as set forth in the
Covered Conduct (the “Stipulation of Dismissal”).

26. The individuals signing this Agreement on behalf of Medco represent and
warrant that they are authorized by Medco to execute this Agreement. The
individual signing this Agreement on behalf of Relator represents and warrants
that such individual is authorized by Relator to execute this Agreement. The
United States signatories represent that they are signing this Agreement in
their official capacities and that they are authorized to execute this
Agreement. Each Party further warrants and represents that such Party has not
assigned or transferred, or purported to assign or transfer, to any person or
entity, any claims that such Party has or may have that are subject to this
Agreement.

27. This Agreement may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same Agreement. Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
Agreement.

 

Schumann    15   



--------------------------------------------------------------------------------

28. This Agreement is binding on Medco’s successors, transferees, heirs, and
assigns.

29. This Agreement is binding on the Relator’s successors, transferees, heirs,
and assigns.

30. All Parties consent to the disclosure of this Agreement, and information
about this Agreement, to the public.

31. The term “Effective Date” as used herein shall refer to the latest of the
following dates: (a) the date that the last signatory to the Agreement has
executed the Agreement; and (b) the date that the Court enters the Stipulation
of Dismissal. In the event that this Agreement does not become effective, this
Agreement shall be treated as materials received pursuant to Fed. R. Evid. 408.

32. All recitals are incorporated herein as material provisions of this
Agreement. The captions and headings of the Sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement. Unless the context of this Agreement clearly requires otherwise:
(a) references to the plural include the singular, the singular the plural, and
the part the whole, (b) references to one gender include all genders, (c) “or”
has the inclusive meaning frequently identified with the phrase “and/or,”
(d) “including” has the inclusive meaning frequently identified with the phrase
“including but not limited to” or “including without limitation,” (e) references
to “hereunder,”“herein” or “hereof’ relate to this Agreement as a whole, and
(f) the terms “dollars” and “$” refer to United States dollars. Section and
subsection references are to this Agreement as originally executed unless
otherwise specified. Any reference herein to any person shall be deemed to
include the heirs, personal representatives, successors and permitted assigns of
such person. Any reference herein to a corporate entity shall be deemed to
include the entity’s past and present parents, subsidiaries, affiliates,
predecessors, and successors and each of the assigns of any of the foregoing.

34. In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

35. Each Party agrees that the United States District Court for the Eastern
District of Pennsylvania shall retain jurisdiction to enforce the Agreement.

 

Schumann    16   



--------------------------------------------------------------------------------

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

Schumann    17   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
                     day of                     , 2006.

 

  THE UNITED STATES OF AMERICA DATED: 10/23/06   BY:  

/s/ JAMES G. SHEEHAN

    PATRICK L. MEEHAN     Unitetd States Attorney     JAMES G. SHEEHAN    
Associate United States Attorney

 

Schumann    18   



--------------------------------------------------------------------------------

DATED: 10-23-06   BY:  

/s/ DAVID T. SHAPIRO

    JOYCE R. BRANDA     Deputy Director     MICHAL L. TINGLE     DAVID T.
SHAPIRO     Trial Attorneys     Commercial Litigation Branch     Civil Division
    United States Department of Justice

 

Schumann    19   



--------------------------------------------------------------------------------

DATED: 10/23/06   BY:  

/s/ GREGORY E. DEMSKE

    GREGORY E. DEMSKE     Assistant Inspector General for Legal Affairs    
Office of Counsel to the Inspector General     Office of Inspector General    
United States Department of Health and Human Services

 

Schumann    20   



--------------------------------------------------------------------------------

DATED:                        BY:          LAUREL C. GILLESPIE     Deputy
General Counsel     TRICARE Management Activity     United States Department of
Defense

 

Schumann    21   



--------------------------------------------------------------------------------

DATED: 10/20/06   BY:  

/s/ KATHLEEN McGETTIGAN

    KATHLEEN McGETTIGAN     Deputy Associate Director     Center for Retirement
& Insurance Services     United States Office of Personnel Management

 

Schumann    22   



--------------------------------------------------------------------------------

DATED: 10/20/2006   BY:  

/s/ J. DAVID COPE

    J. DAVID COPE     Assistant Inspector General for Legal Affairs     United
States Office of Personnel Management

 

Schumann    23   



--------------------------------------------------------------------------------

  MEDCO HEALTH SOLUTIONS, INC. DATED: 23 Oct 2006   BY:  

/s/ ELIZABETH S. FERGUSON

    ELIZABETH S. FERGUSON     Vice President, Litigation and Government Programs
DATED: 23 Oct 2006   BY:  

/s/ WILLIAM McDANIELS

    WILLIAM McDANIELS     Counsel for Medco Health Solutions, Inc.

 

Schumann    24   



--------------------------------------------------------------------------------

RELATOR   DATED: 10/22/2006   BY:  

/s/ W. SCOTT SIMMER

    W. SCOTT SIMMER., ESQ.     Robins Kaplan Miller & Ciresi LLP DATED: 10/20/06
  BY:  

/s/ KARL S. SCHUMANN

    KARL S. SCHUMANN     Relator

Civil Action 03-5423